Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s 1/3/22 has a few errors which will Examiner will clarify: 
On page 8, Applicant states that an election of Species A in Figs. 2-3 is made. However, on page 9, Applicant states that Species D in Figs. 4A-B is elected. Examiner assumes the latter is correct, since Applicant has withdrawn non-Species-D claims and also because Species A did not correspond to Figs. 2-3. 
On page 8, Applicant states that claims 1-26 read on the elected species, and that claims 27-36 have been withdrawn. Examiner assumes both of these statements were made in error, as there are only 26 species to begin with, and none of the species covers all 26 claims. 
On page 9, Applicant states that withdrawn claims 26-27 remain pending for rejoinder. Examiner assumes Applicant intended to write claims 25-26. 
Applicant identifies claims 1-11, 16-19, and 23-24 as reading on the elected species (page 9)
Applicant's election with traverse of Group I, species (D), species (X), and species (1) in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that all the claims can be examined without serious burden.  This is not found persuasive because Examiner has already described how the searches for each group and species does cause a serious search burden in the 11/12/21 Restriction Requirement:  	for Group I, see the explanation on page 2; for species A-D, see the explanation at the bottom of page 3—the top of page 4; for species X-Y, see the explanation at the middle of page 4; and for species 1-4, see the explanation spanning the first half of page 5.  	Accordingly, the argument that there is no serious search burden is unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.

The elected species read on claims 1-11, 16, 18-19, and 23, which are examined herein. Claims 12-15, 17, 20-22, and 24-26 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cladding encasing the heat generating source, wherein the cladding has a first side oriented toward the heat generating source and a second side oriented toward the primary coolant volume (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter Figures 4A-B show cladding as 152. The only portion of this cladding that reads on “encasing the heat generating source 150” is the horizontally extending portions of 152, not the circular portions of 152 that instead encase coolant 154. Therefore, while the Figures do show a cladding (horizontal portions of 152) encasing the heat generating source (150), they do not simultaneously show this same cladding having a first side oriented toward the heat generating source and a second side oriented toward the primary coolant volume and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume. Instead, a different cladding—one that does not “encase the heat generating source” reads on these latter limitations, and that is the circular cladding that instead encases coolant 154. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the molten metal in thermal transfer contact with the heat generating source and the first side of the cladding (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 4A-B only show a label at 156 as a “void space.” The label should read “void space/molten metal” if this is where the molten metal is located. Otherwise, there is no molten metal shown in Figs. 4A-B, which is improper. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube and the cladding (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 4A-B only show a label at 152 referring to the cladding. Examiner cannot find a “tube” in Figures 4A-B in addition to the cladding, as recited in claim 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cladding encasing the heat generating source having, along an axial cross-section relative to the longitudinal axis of the reactor, a shape of a cross-section of a hyperboloid of one sheet (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 11 recites that the cladding may have “in an axial cross-section relative to the longitudinal axis of the fission reactor…a shape of a cross-section of a hyperboloid of one sheet.” The hyperboloid shape is shown in Figs. 4A-B, but this appears to be a top cross-section and not a cross-section taken along the longitudinal axis of the fission reactor. The longitudinal axis of the reactor would be the vertical axis shown in Fig. 1B. Do Figures 4A-B show a longitudinal axis of the fission reactor?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1–11, 16, 18–19, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships among the claimed cladding, heat generating source, first side, second side, and primary coolant volume.
 	Claim 1 recites “a cladding encasing the heat generating source, wherein the cladding has a first side oriented toward the heat generating source and a second side oriented toward the primary coolant volume and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume.”  	Elected Figures 4A-B show cladding as 152. The only portion of this cladding that reasonably reads on “encasing the heat generating source 150” are the horizontally extending portions of 152 [near labels 158], not the circular portions of 152 that instead encase coolant 154. Therefore, while the Figures do show a cladding (horizontal portions of 152) encasing the heat generating source (150), they do not simultaneously show this same cladding having “a first side oriented toward the heat generating source and a second side oriented toward the primary coolant volume and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume.” Instead, a different cladding—one that does not “encase the heat generating source” reads on these latter limitations, and that is the circular cladding that instead encases coolant 154. 	In other words, while 152 may all be cladding, there is no portion of the cladding that reads on all the limitations of claim 1 simultaneously, and therefore it is unclear how the above-recited components are intended to be arranged relative to each other. 
Claim 7 recites that the coolant volume has a shape of a tube. This limitation is unclear because (1) the coolant volume will assume the shape of whatever container it is in, and therefore it does not make sense to attempt to limit the claim by the shape of the coolant itself, and (2) a “tube” is not a shape—a tube can have a shape, e.g., a tube can be hexagonal or cylindrical, but it is improper to describe a shape as a “tube” 
Claim 13, while withdrawn, cannot be rejoined until its 112(b) issues are resolved—claim 13 is rejected for the same reasons as claim 7. 
if claim 13 is amended in any way, please check claims 14 and 15 for 112(b)
Claim 20, while withdrawn, cannot be rejoined until its 112(b) issues are resolved—claim 20 is rejected for the same reasons as claim 13. 
if claim 20 is amended in any way, please check claims 21 and 22 for 112(b) issues and also please ensure that the structures and orientations recited in claims 21 and 22 are shown in the Drawings to prevent a delayed allowance.

Claim 19 is rejected for the same reasons as claim 7. 
Claim 8 recites “an exterior surface of the tube.” This limitation is unclear because an actual tube structure has not yet been positively recited. Instead, the parent claim simply describes a “shape of a tube.” Therefore, it is unclear how the recited exterior and interior relate to the rest of the components. 
Claim 8 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 10 recites that “the tube has a shape of a circle or a hexagon.” This limitation compounds the lack of clarity already explained above in response to claim 7’s “shape of a tube.” Coupled with claim 10, we now have a recitation that a shape has a shape: “a shape of a tube…the tube has a shape.” Therefore, the meaning of claim 10 is unclear. 
Claim 12, while withdrawn, cannot be rejoined until its 112(b) issues are resolved—claim 12 is rejected for the same reasons as claim 10. 
Claim 11 recites that the cladding may have “in an axial cross-section relative to the longitudinal axis of the fission reactor…a shape of a cross-section of a hyperboloid of one sheet.” The hyperboloid shape is shown in Figs. 4A-B, but this appears to be a top cross-section and not a cross-section taken along the longitudinal axis of the fission reactor. The longitudinal axis of the reactor would be the vertical axis shown in Fig. 1B. Therefore, it is unclear if the claim intends to recite a different axis. 
Claim 17 is withdrawn but presents a 112(b) issue that must be resolved prior to rejoinder. Claim 17 recites that the heat generating source, the cladding, and the molten metal are an integral, unitary structure. This is not possible because a molten metal, by definition, is a liquid. The heat generating source is described in ¶ 36 as comprising a ceramic material, which is a solid. The cladding is described in ¶ 40 as comprising metal alloys which are solids. Two solids and a liquid cannot form an integral, unitary 
Claim 23 is withdrawn but presents the same issues as claim 17.
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–7, 9–11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devolpi (US 2014/0226775). 
Regarding claim 1, Devolpi teaches (Fig. 2) a fission reactor, comprising:  	a heat generating source (38) including a fissionable nuclear fuel composition;  	a primary coolant volume (44) through which a primary coolant is flowable during operation of the fission reactor;  	a cladding (36) encasing the heat generating source, wherein the cladding has a first side (interior of 36) oriented toward the heat generating source and a second side (exterior of 36) oriented toward the primary coolant volume (44) and wherein at least a portion of the cladding (36) separates the heat generating source (38) from the primary coolant volume (fuel 38 is interior of cladding 36 and 44 is exterior of cladding 36); and  	a molten metal (the liquid lithium interior of 36) in thermal transfer contact with the heat generating source (38) and the first side of the cladding (interior of 36).
Regarding claim 2, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) a space (space where the liquid lithium is located, interior of 36) between the heat generating source (38) and the first side of the cladding (interior of 36), wherein the molten metal occupies at least a portion of the space (the liquid lithium interior of 36).

Regarding claim 3, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the space is located at a portion of the periphery of the heat generating source (the space holding liquid lithium interior of 36 surrounds the external periphery of the heat generating source/fuel 38).

Regarding claim 4, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the space is located at the entire periphery of the heat generating source (the space holding liquid lithium interior of 36 surrounds the external periphery of the heat generating source/fuel 38).

Regarding claim 5, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the space is located at a portion of the periphery of the heat generating source (the space holding liquid lithium interior of 36 surrounds the external periphery of the heat generating source/fuel 38) and wherein at least a portion of the heat generating source is in thermal transfer contact with the cladding (heat emanating outwardly from fuel 38 reaches cladding 36 via heat transfer through the liquid lithium interior of 36).

Regarding claim 6, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the cladding (36) separates the molten metal (liquid lithium interior of 36) from the primary coolant (44 is exterior of 36).

Regarding claim 7, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the primary coolant volume has a shape of a tube (as best understood by the Examiner in light of the above 112(b) rejection, Devolpi’s coolant 44 is interior of a cylindrical container 42 and also outside of a cylindrical container 36—see the top view of Fig. 2 and the sideview of Fig. 3—and therefore the coolant 44 fills an annular space in between the two cylindrical containers).

Regarding claim 9, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein a longitudinal axis (vertical axis in Fig. 3) of the primary coolant volume (44) is parallel to a longitudinal axis of the fission reactor (42).

Regarding claim 10, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein, in an axial cross-section relative to the longitudinal axis (vertical axis in Fig. 3) of the fission reactor, the tube has a shape of a circle or a hexagon (both tubes 36 and 42 have circular cross-sections as shown in Fig. 2).
Regarding claim 11, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein a longitudinal axis of the primary coolant volume (44) is parallel to a longitudinal axis of the fission reactor (42), and wherein, in an axial cross-section relative to the longitudinal axis (vertical axis in Fig. 3) of the fission reactor, the cladding (36) encasing the heat generating source (38) has a shape of a cross-section of a hyperboloid of one sheet, a cross-section of a circle, a cross-section of a hexagon, or an annular cross-section (cladding 36 has a circular cross-section as shown in Fig. 2).
Regarding claim 18, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the cladding (36) separates the molten metal (the liquid lithium interior of 36) from the primary coolant (44).
Regarding claim 19, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the primary coolant volume has a shape of a tube (as best understood by the Examiner in light of the above 112(b) rejection, Devolpi’s coolant 44 is interior of a cylindrical container 42 and also outside of a cylindrical ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly (b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Devolpi in view of Van Uitert (US 2009/0207963).
Regarding claims 16 and 23, Devolpi anticipates all the elements of the parent claim and additionally teaches (Fig. 2) wherein the molten metal is lithium but does not teach it could be one of the claimed materials. 
Van Uitert does teach this. Van Uitert is in the same art area of nuclear reactors and teaches (¶ 26: G) using tin as a molten metal. The skilled artisan would have been motivated to utilize the tin of Van Uitert for the molten metal of Devolpi because the latter uses graphite in their fuel assemblies (¶ 59), and Van Uitert teaches that tin is an excellent molten metal choice when graphite is used as a construction material “because the solubility of graphite in…liquid tin under reactor temperature conditions extremely low” and tin, “lead and bismuth” all “do not react with the graphite,” ¶ 26: G. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devolpi in view of Dewan (US 2015/0228363).
Regarding claim 8, Devolpi anticipates all the elements of the parent claim but does not teach the orientation of claim 8. In Devolpi’s Fig. 2, fuel is interior to the cladding 36. This orientation is standard and conventional in the art. 
However, it was already known in the art at the time the invention was made to use a reverse orientation—wherein the fuel forms the surrounding material, and the coolant is immersed in the fuel, as taught by Dewan.
Dewan is in the same art area of molten salt reactors (abstract) and teaches (Fig. 13d) 	a heat generating source (prismatic block) including a fissionable nuclear fuel composition;  	a primary coolant volume (inside channels) through which a primary coolant is flowable during operation of the fission reactor;  	a cladding (cladding encases both the circular coolant channels as well as the prismatic fuel block, ¶ 78, ¶ 277+) encasing the heat generating source, wherein the cladding has a first side (exterior of circular channels) oriented toward the heat generating source (fuel prism) and a second side (interior of circular channels) oriented toward the primary coolant volume (circular channels) and wherein at least a portion of the cladding separates the heat generating source from the primary coolant volume;  	wherein the primary coolant volume has a shape of a tube (circular channels encase coolant); and  	 wherein an exterior surface of the tube (exterior of circular channels encasing coolant) is part of the first side of the cladding and an interior surface of the tube (interior of circular channels encasing coolant) is part of the second side of the cladding.
The skilled artisan would have been motivated to utilize the embedded coolant design of Dewan in order to have more variation options for the fuel, e.g., they could be “designed to decompose at a given temperature and/or pressure,” or the thicknesses “could be made to vary throughout the cylinder,” to “achieve, for example, a flatter temperature profile.” Additionally, as is evident by looking at Figure 13d, the use of  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646